OFFICE   OF THE   AlTORNEY      GENERAL   OF TEXAS
                             AUSTIN




Bonorabie Maureen Moore, Commissioner
Bureau of Labor Statlstioa
Austin, Texas
mar J4adami                            Opinion Ho. O-7299
                                       Ret Lqality  0r aa employment




          This is to ackcaowled~ recslp
July 15, 1946, which la quoted in part:


     This agsncy is planni
     type of advertlwnent~




                                                   are they per-
     cost   through their   agency?”
                                                                             233




Honorable Maureen Woore - Pe&ze2

             Your firstquestion whether the agency may insert an
advertlaement stating that it8 “personnel aervlces” consist    of
Professional  Placement Services and Personnel Consulting   Ser-
vlcea Including (1) Employee Morale Surveys and (2) Employees
Publicationa  and Handbooks Prepared for Individual Firms 1s
answered ea follow e t
              Artiole 1593a, Section       13, Vernon’s      Code of Crlmlnal
Procedure,     in part reads t
              "sec. 13. go employment or labor agent ahallx
            “(b)    Advertise hllr agency by means of cards, clr-
     culara,     signs or in rtewspapers or other publicationa,
     unless suah advertl8ements      shall set forth the name
     of the agent and the address of hir employment office;
     nor shall any such llcenwd       peso011 UBOeny letterheads
     or blank8 not containlag      the n&me of such employlllsnt
     or labor agent and the address of his employment of-
     fice.
            “(c)     Publish or cause to be published any false or
     mlsleadlng advertisement or notice relating       to his em-
     ploym8nt agency.
           “(d) Qlvs any false InforlgStlon or make an false
     representation   concerning employment to any app9 icant
     for employment . ’
            We presume that the. employment or labor agent will com-
ply with the requirement of setting forth in the advertisement
the name and address of the employment or labor agent.     Aseumlng
the matter not to be false or misleading such notice la not ob-
jectionable   under clauses (a) and (d).
               second question whether the agency may charge a
              Your
fee to the employer for conducting certain aervicea is answered
as follow at
              Article     5221-a-4,   Vernon’s   Annotated    Civil   Statutes,
states     in part f
              nsec. 11. Where a fee ia charged for obtaining
         employment euch fee in no event shall exceed the sum
         of Three ($3) Dollars,  which may be collected from
         the applicant only after employment has been obtained
.,   ,...   ‘.

                 .-